     Case 2:19-cv-08583-VAP-FFM Document 14 Filed 12/03/19 Page 1 of 2 Page ID #:55




 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      STEVEN R. WELK
 4    Assistant United States Attorney
      Chief, Asset Forfeiture Section
 5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
 6    Assistant United States Attorney
      Asset Forfeiture Section
 7         Federal Courthouse, 14th Floor
           312 North Spring Street
 8         Los Angeles, California 90012
           Telephone: (213) 894-5421
 9         Facsimile: (213) 894-0142
           E-mail: Brent.Whittlesey@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12
                           UNITED STATES DISTRICT COURT
13
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                   WESTERN DIVISON
15
      UNITED STATES OF AMERICA,            Case No. 2:19-CV-08583-VAP (FFMx)
16
                  Plaintiff,               FIRST AMENDED WARRANT
17
                      v.
18
      $3,430,287.22 IN BANK FUNDS,
19
20                Defendant.

21
22
23          TO:   UNITED STATES MARSHALS SERVICE, CENTRAL DISTRICT OF
24          CALIFORNIA:
25          A Complaint for Forfeiture having been filed in this
26    action,
27    ///
28
     Case 2:19-cv-08583-VAP-FFM Document 14 Filed 12/03/19 Page 2 of 2 Page ID #:56



 1          IT IS ORDERED that you seize the defendant, $3,430,287.22
 2    In Bank Funds, and cause the same to be detained in your
 3    custody, or in the custody of a Substitute Custodian, until
 4    further notice of the Court.
 5          YOU ARE FURTHER ORDERED to file this process in this Court
 6    with your return promptly after execution.
 7
                         12/3/19
 8          DATED:   _______________________
 9
10                                             KIRY K. GRAY, Clerk
11                                             _____________________________
                                               __
                                               _________________
12                                             Deputy Clerk

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
